STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                    NO.    2022    KW   0080

VERSUS


JERMAINE        MARSHALL                                                     MARCH       28,     2022




In   Re:         Jermaine           Marshall,           applying       for   supervisory         writs,

                 19th     Judicial        District            Court,     Parish    of    East     Baton
                 Rouge,       Nos.    2001818 &          2003322.




BEFORE:          MCDONALD,          LANIER,       AND    WOLFE,    JJ.


        WRIT     DENIED.       Because        relator         only submitted       the     motion   for
production         of     documents          to    the       district court        on
                                                                                         January    14,
2022,      there has been no excessive delay.

                                                        JMM
                                                        WIL

                                                        EW




COURT      OF   APPEAL,       FIRST    CIRCUIT




AWjL:[)
     wl
        DEPUTY     CLERK       OF    COURT
                 FOR    THE    COURT